                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION


UNITED STATES OF AMERICA                         )
                                                 )
                                                 )      Case No. 1:08CR00024-001
                                                 )
v.                                               )      OPINION AND ORDER
                                                 )
DERRICK LAMONT EVANS,                            )      By: James P. Jones
                                                 )      United States District Judge
                                                 )
                  Defendant.                     )

      Jennifer R. Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for United States; Brian J. Beck, Assistant Federal Public Defender, Abingdon,
Virginia, for Defendant.

      The defendant has filed a motion to reduce sentence pursuant to the First

Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5220 (2018) (“2018

FSA” or “Act”), which made retroactive certain provisions of the Fair Sentencing

Act of 2010, Pub. L. No. 111-220, § 2, 124 Stat. 2372, 2372 (2010) (“2010 FSA”).

I find the defendant ineligible for relief and I will deny the motion.

      Section 2 of the 2010 FSA reduced the penalties for offenses involving

cocaine base by increasing the threshold drug quantities required to trigger

mandatory minimum sentences under 21 U.S.C. § 841(b)(1). After the enactment

of the 2010 FSA, a violation of 21 U.S.C. § 841(a)(1) must involve at least 280

grams of cocaine base, rather than 50 grams, to trigger the 10-years-to-life penalty
range of 21 U.S.C. § 841(b)(1)(A) and 28 grams of cocaine base, rather than five

grams, to trigger the 5-to-40 years penalty range of 21 U.S.C. § 841(b)(1)(B). The

2018 FSA provides that the court may, on motion of the defendant, the Director of

the Bureau of Prisons, the attorney for the Government, or the court, impose a

reduced sentence as if the 2010 FSA were in effect at the time the defendant’s

crime was committed. 2018 FSA § 404(b). However, defendants are ineligible for

a reduced sentence under the 2018 FSA if their sentence “was previously imposed

or previously reduced in accordance with the amendments made by sections 2 and

3 of the Fair Sentencing Act of 2010.” 2018 FSA § 404(c).

      The defendant was indicted in this court on May 28, 2008, and charged with

conspiring to distribute and possess with the intent to distribute 50 grams or more

of cocaine base in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846. The

United States filed an Information to establish the defendant’s prior convictions

pursuant to 21 U.S.C. §§ 841(b)(1)(A) and 851, subjecting him to a mandatory

term of life imprisonment.

      On August 13, 2008, the defendant pleaded guilty pursuant to a written Plea

Agreement. The agreement acknowledged that the United States had filed an

Information pursuant to 21 U.S.C. § 851, subjecting the defendant to an increased

penalty, and the defendant agreed and stipulated that he had been convicted of

North Carolina drug offenses. The Plea Agreement also included stipulations to


                                        -2-
the application of the career offender enhancement under U.S. Sentencing

Commission Guidelines Manual (“USSG”) § 4B1.1, and a four-level enhancement

under USSG § 3B1.1(a) for being an organizer or leader of a criminal activity that

involved five or more participants.     The defendant was held accountable for

approximately 8.4 kilograms or more of cocaine base. As a career offender, the

defendant was determined to have a total offense level of 42, and a criminal history

category of V, which under the USSG produced a guideline range of 360 to 480

months imprisonment.

      After his guilty plea, the defendant breached the terms of his Plea

Agreement, and as a result, the United States declined to dismiss the convictions

from the § 851 Information. On August 14, 2009, the defendant was sentenced to

the mandatory minimum term of life imprisonment and a ten-year term of

supervised release.

      On February 28, 2012, the United States Court of Appeals for the Fourth

Circuit vacated the defendant’s sentence and remanded it for resentencing in light

of United States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc), pursuant to

which the defendant’s prior North Carolina convictions did not qualify as predicate

felonies.

      On May 11, 2012, the defendant was resentenced, and the court applied the

2010 FSA’s reduced penalties for offenses involving cocaine base in the


                                        -3-
resentencing. The defendant was resentenced to 300 months imprisonment and a

ten-year term of supervised release. His current release date from imprisonment is

projected to be March 27, 2030.

      Because the defendant’s sentence has already been reduced in accordance

with section 2 of the 2010 FSA, he is ineligible for a further sentence reduction

under the 2018 FSA. Moreover, even if the defendant were eligible for a reduction

under FSA 2018, I would decline to reduce his sentence in light of the serious

nature of his crime, including his role as a leader of the large crack cocaine

conspiracy.    While I have carefully considered the defendant’s counsel’s

arguments that the defendant, if eligible, should receive a substantial reduction

because of his programming classes in prison, I believe the nature and

circumstances of his crime would outweigh that particular history.

      Accordingly, it is hereby ORDERED that the Motion to Reduce Sentence,

ECF No. 3621, is DENIED.

                                              ENTER: March 14, 2019

                                              /s/ James P. Jones
                                              United States District Judge




                                        -4-
